                Case 3:18-mj-03225-DGW Document 5 Filed 11/02/18 Page 1 of 1 Page ID #8



           IN UNITED STATES            •       MAGISTRATE     •   DISTRICT       •    APPEALS COURT or •        OTHER PAM              p^ifjUjelow)
      IN THE CASE OF                                                                                                                                        LOCATION NUMBER
                                                                         FOR

                                       i<K\xrf\0
                   OS.                          ^                        AT


                                                                                                                             &*
                                                                                                                                       *?m
            PERSON REPRESENTED (Show your full name)                                                                  fe&fefc                         (        DOCKET NUMBERS
                                                                                                                                                          Magistrate
                                                                                                                2 •   Defendant—;
             d^c_ A -fzt-'cAO                                                                                   3 n   Appellant
                                                                                                                                                          .District Court
                                                                                                                4 D Probation Violator

                                                                                                                5 •   Parole Violator
                                                                                                                                                          Court of Appeals
          CHARGE/OFFENSE (describe if applicable &check box - ) /^ffl°ny
                                                                  • Misdemeanor                                 6 n   Habeas Petitioner

                                                                                                                7 D 2255 Petitioner


                   t* US^^t^JgW                                                                                 8 D Material Witness

                                                                                                                9 Q Other (Specify)




c                                          ANSWERS TO QUESTIONS REGARDING ABILITY TO PAY
                                                                                                                                                                                       J
                           Are you now employed? sg Yes •                                     No        D Am Self Employed
                            Name and address of employer: U>^°
              EMPLOY        IF YES, how much do you                                                      IF NO, give month and year of last employment
              MENT                  earn per month? S fr-*0 °        How much did you earn per month $
                            If married is your Spouse employed? pTes • No
                            IF YES, how much does your                                         If a minor under age 21, what is your
                                 Spouse earn per month $                                       Parents or Guardian's approximate monthly income $.
                           Have you received within the past 12 months any income from a business, profession or other form of self-employment, or in
                           the form of rent payments, interest, dividends, retirement or annuity payments, or othersources? • Yes    D§ No
                                                                                     RECEIVED                                             SOURCES

ASSETS                     IF YES, GIVE THE AMOUNT                           l                     I
                                     RECEIVED & IDENTIFY $ I                                       l
                                                    THE SOURCES              I                     l

                           Have you any cash on hand or money in savings or checking account jcYes n No IF YES, state total amount $ ^ '^
                           Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary
                           household furnishings and clothing)?                      [7; Yes     Q No
                                                                                      VALUE                ~             /        /*    DESCRIPTION        V
                           IF YES, GIVE              VALUE AND $1^ Ifc- 1 ^j^C^fo^^ (HkA
                                                     )ESCRIBE IT I4*2-0**3' 1 rCtv^/v*^rj^7r^~r - <=*.£[ tsgC<JZ.^t=y ^^k\\ g.*/^-
                                                                                                                                                                             ^^~
                                               MARITAL STATUS                        Total         ' List persons you actually support and your relationship to them
                                                                                     No. of
                                           I     I SINGLE                    Dependents

                   DEPENDENTS              lXJ MARRIED

OBLIGATIONS
                                                    WIDOWED
                                                    SEPARATED OR
                                                                                     &S
                                                    DIVORCED
& DEBTS                                                                                 Creditors                                                     Total Debt             Monthly Payt.
                                                                                                                                                                             mummy r
                   DEBTS &                     APARTMENT

                   MONTHLY
                   BILLS
                                               OR HOME            3/5 ^4JO
                                                                                        Z?
                                                                                                          SL
                                                                                                       VCA'
                                                                                                                                             .$

                  (LIST ALL CREDI
                                                                                                                                             .$                        .$.
                  TORS, INCLUDING
                  BANKS, LOAN COM-                                                                                                            $                        %iir/~i
                  PANIES, CHARGE
                  ACCOUNTS, ETC.)                                                                                                            "$~~WTfob $
                                                                                         certify the above to be correct.
                   SIGNATURE OF DEFENDANT
                         (OR PERSON REPRESENTED)
                                                                             ^^                                                                           f -l~- IT
    WARNING' A FALSE 0R WSHONEST ANSWER TO A QUESTION IN THIS AFFIDAVIT MAY BE PUNISHABLE BY FINE
